Title: From George Washington to David Brooks, 3 June 1779
From: Washington, George
To: Brooks, David


        
          Sir.
          [Middlebrook, 3 June 1779]
        
        You will be pleased upon receipt of this to pack up the clothing in your charge, and have it removed as soon as possible to Germantown near Pluckimin.
        Upon application to the Quarter master he will order you the necessary assistance on the occasion.
        You are at all times to hold yourself in readiness for a further removal of the Stores, should the enemy make any attempt to penetrate that part of the country. Given at Head Quarters Middlebrook 3d June 1779.
        
          G.W.
        
      